       Case 4:18-cr-01309-RM-LAB Document 124 Filed 12/06/19 Page
                                                               / 1 of 2
                                                                           V   F.ILED   -- LODGED
                                                                               RECEIVED    COPY



 .1                                                                            DEC - 6 2019
  2
                                                                           CLERK U S DISTRICT COURT
                                                                             DISTRICT Of. ARIZONA .
  3                                                                   BY                          DEPUTY

  4
  -5
  6                          IN UIE·UNITED STATES DISTRICT COURT
  7                               FOR TI{E DISTRICT OF ARIZONA
  8                     (File_d under seal when signed, due .to Privacy Act 1974)
  9
 10     United States of America,                     . No. CR-18-01309-002,.TIJC-RM (L!\8)
 11.                 Plaintiff,                        VERDICT
·12,. v.
 13     Richard A. Madril,
                                                        SIGNATURE REDACTED
 14                  Defendant.
 15
 16
 11
 18
 19
 20
 21
 22
 23
24
25
26
·27

28
          Case 4:18-cr-01309-RM-LAB Document 124 Filed 12/06/19 Page 2 of 2



     1                                           COUNT ONE
     2
     3·              We, the Jury, find the Defendant, Richard A. Madril (place an X in the appropriate .

     4               box):

    .5               l><l   GUILTY of Conspiracy, as charged ~the In~ictment .

     6               [ .] NOT GUILTY of Conspiracy, as charged in the Indictment.

     7
     8
     9:

    10
    tl
    12
' 13
    14           -    .      _.   •   V

·         ·. Foreperson's Signature                                 Date
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
· 25 .

    26
    27
    28


                                                         -2-
